Citation Nr: 1633606	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  12-28 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) based on service-connected disabilities. 


ATTORNEY FOR THE BOARD

R. Casadei, Counsel




INTRODUCTION

The Veteran served on active duty from November 1984 to May 1985 and from January 1986 to February 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDING OF FACT

The Veteran's service-connected disabilities are of such severity as to effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The claim for entitlement to a TDIU has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

TDIU Laws and Analysis

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

Currently, the Veteran has been granted service connection for: sleep apnea, evaluated as 50 percent disabling; right shoulder labral tear, rated as 10 percent disabling; lumbar spine strain with degenerative disc disease, rated as 10 percent disabling; left and right hip arthritis, both separately rated as 10 percent disabling; right and left ankle tendonitis, both separately rated as 10 percent disabling; and left knee arthritis, rated as 10 percent disabling.  The Veteran has also been assigned noncompensable ratings for his allergic rhinitis, dyspepsia, left knee scar, and dermatitis disabilities.  When the Veteran submitted his claim for TDIU in April 2011, the combined evaluation for his service-connected disabilities was 80 percent.  Thus, the Veteran met schedular criteria for consideration of TDIU at all times during the pendency of the appeal.

In this case, the Veteran's post-service employment experience is limited primarily to one job.  As reflected in his April 2011 application for TDIU, the Veteran indicated that he worked as a technical specialist in logistics from May 2008 to December 2010.  It was also noted that the Veteran received his GED in 1981 and did not complete any college or additional vocational training.  

In a June 2012 statement submitted by the Veteran's representative, it was noted that the Veteran had been unemployed for 18 months and that his service-connected disabilities "played a significant role in determining to lay him off."  For example, it was noted that the Veteran was late for work on several occasions as a result of complications with his service-connected sleep apnea.  Further, it was noted that the Veteran could not sit or be on his feet for more than 10 to 15 minutes due to pain in his left hip, right hip, ankles, and lumbar spine.  These conditions were also noted to make sitting and standing very uncomfortable for the Veteran which was noted to be disruptive in the work place.

The evidence also includes an August 2011 VA examination where the Veteran's bilateral hip, left knee, and sleep apnea were evaluated.  After an interview with the Veteran and a physical examination, the examiner indicated that the effects of the Veteran's disabilities on his usual occupation were daytime drowsiness, lack of energy, poor concentration, and difficulty standing, walking, and going up and down stairs for an extended period of time.  

In a separate August 2011 VA examination, the Veteran's lumbar spine disability was evaluated.  During the examination, the Veteran reported stiffness, fatigue, decreased motion, and numbness.  He also reported weakness of the spine, leg, and foot.  The Veteran also stated that he had bowel problems associated with his spine disability and indicated that he had some fecal leakage that occurred less than 1/3 of the day and was described as moderate.  The examiner then stated that the effects of the Veteran's lumbar spine disability on his usual occupation were mild to moderate.  The effects of the Veteran's disability on his daily activities included fatigue, limited walking, limited exercise, and intimacy (erectile dysfunction).  

In a June 2011 VA treatment record, the Veteran reported losing his job in December 2010.  He also reported that his low back pain was worsening and now radiated to his left thigh.  His pain level was noted to be a 6 out of 10, and would increase to an 8 out of 10 with prolonged standing.  The Veteran also stated that his left knee was painful and would lock up.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's orthopedic disabilities (spine, hips, and knee) precludes employment requiring significant physical labor.  As noted by the August 2011 VA examiner, the Veteran had difficulty standing, walking, and going up and down stairs for an extended period of time.  In the August 2011 VA spine examination, the Veteran's lumbar spine disability was noted to cause stiffness, fatigue, decreased motion, and numbness.  The Veteran also reported bowel problems associated with his spine disability and stated that he had some fecal leakage that occurred less than 1/3 of the day. 

Further, the Veteran's sleep apnea has been found to cause daytime drowsiness, lack of energy, and poor concentration.  In the June 2012 statement submitted by the Veteran's representative, it was also noted that the Veteran was late for work on several occasions as a result of complications with his service-connected sleep apnea.  The Board finds that the Veteran's education and experience do not provide a basis for sedentary employment that would not require concentration or timeliness.  Therefore, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities.  As such, the Veteran meets the criteria for an award of TDIU.



ORDER

The appeal for TDIU is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


